        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 1 of 7



                                         SEC Exhibit 2

                Alpine’s Written Objections and Comments on Specific SARs

       The following shows Alpine’s written objections to specific SARs on the initial table sent

to Alpine (“Initial Table”) and the SEC’s responses.

       1.      Alpine objections regarding unverified issuers: “The Court granted summary

judgment for 36 SARs (p. 77), however the Table shows 42 SARs with unverified issuers as the

violation. That amount needs to be lowered back down to 36 SARs”

       SEC Response: The Initial Table inadvertently retained citations in the Unverified Issuer

column for the SARs that the SEC withdrew in its reply papers. See Ex. 4 to SEC Reply and

Opinion and Order at 77 n.6. The citations in the Unverified Issuers column for Items 438, 463,

464, 465, 1797, and 1897 have been removed.

       2.      Alpine objections regarding Low Trading Volume: “We understand that your

calculation was preliminary. We have calculated the LTV amount and highlighted in YELLOW

which violations we believe are incorrect. In the ‘Note’ column we outline the calculation for

your review. There are certain SARs where the only remaining violation was LTV, in those, the

entire SAR should be removed from the Table. For those situations, we have highlighted the

SAR violation number in ‘GREEN.’”

       SEC Response: The Initial Table contains only 15 SARs for which the only listed

deficiency is the omission of low trading volume. It is unnecessary to address the deposit-to-

volume ratio in the other SARs on the list because they would remain even if the ratio did not

meet the threshold of 20 set forth in the Opinion and Order. With respect to the 15 SARs for

which the only listed deficiency is the omission of low trading volume, the following table




                                                1
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 2 of 7



confirms that each of the 15 SARs report transactions that exceed the threshold of 20 set forth in

the Opinion and Order:

                      Ratio of
            Item   Deposit/Trading        Calculation of Ratio in Alpine’s Response
                      Volume
             4          23.35          None stated
            224         22.77          None stated
            325         31.49          None stated
            363         21.69          None stated
            813        140.33          None Stated
            856         76.57          None Stated
            865         46.57          None Stated
                                       12.19. The SEC and Alpine use the same
                                       trading volume, but Alpine uses 75 million
            1771           20.31
                                       shares for the deposit. The actual deposit is 125
                                       million shares. See ALPINE00114360_00007.
            1792          240.00       None stated
            1879           37.43       None stated
            1911          262.19       None stated
                   Infinite/undefined; None stated
                   deposit is 337
            1955   million against a
                   trading volume
                   of 0.
            1959          269.29       None stated
            1988           86.77       None stated
            1994          420.75       None stated

       3.      Alpine objections regarding Shell and Derogatory History: “There are four

[sic] SARs (197, 553, 1712, 1907 and 1047) wherein there is no evidence that the issuer was a

shell within one year of the transaction. Accordingly, we marked these SARs in GREEN,

meaning that we would like them removed from the grant of summary judgment.”

       SEC Response: After review of these five SARs, the Initial Table is adjusted as follows:

            Item                                Shell Status
                   The issuer was a shell as late as 68 days prior to the SAR filing
                   (SAR filed on 4/24/12; support file shows the issuer was reported as
            197
                   a shell in 2/16/12 10Q. See SEC-ALPINE-E-1690740). The citation
                   in the shell column remains in the final table.
            553    The support file has conflicting descriptions of shell status, but the

                                                 2
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 3 of 7



            Item                                 Shell Status
                   citation is removed from the shell column in the final table to avoid
                   dispute.
            1047   Citation removed from shell column in the final table.
                   The citation in the shell column remains in the final table because
                   the support file indicates that the issuer is a shell and no evidence on
            1712   summary judgment indicates when or if the shell status was cured
                   (this SAR has two other deficiencies, including that it omitted a low
                   trading volume with a deposit-to-trading volume ratio over 330).
                   The citation in the shell column remains in the final table because
            1907   the issuer was shell as late as 334 days prior to SAR filing (SAR
                   filed on 1/11/12, Issuer report as shell on 2/11/11).

       4.      Alpine’s objections regarding Related Litigation. “For related litigation, the

Court ruled: ‘The SEC is thus entitled to summary judgment to the extent it shows that there is

no question of fact as to the (1) presence of information about the litigation in the SAR support

file, and (2) a connection between the litigation and the reported transaction. That connection is

established where the litigation at issue concerns either the issuer of the securities in the

transaction or the customer engaged in the transaction.’ (p. 54). In the final column, we stated

where the Court did not make that finding on specific SARs. We believe these SARs should not

be included in the grant of summary judgment.”

       SEC Response: This objection does not accurately characterize the Opinion and Order,

which states: “the SEC contends that 675 SARs omit a description of ‘related’ litigation from the

SAR’s narratives.” Opinion and Order at 54. The Opinion and Order then concludes that “[t]he

SEC is entitled to summary judgment as to 668 [of these] SARs” and that “Alpine has identified

a question of material fact as to the following seven SARs, as to which the SEC’s motion is

denied: SARs 515, 612, 703, 748, 859, 904, and 1222.” Opinion and Order at 66-67. The SEC

had removed citations in the criminal history column for these seven SARs from the Initial Table

sent for Alpine’s review.




                                                  3
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 4 of 7



       The objection here is inconsistent with the plain language of the Opinion and Order

which clearly states that “[t]he SEC is entitled to summary judgment as to 668 SARs” due to the

omission of information contained in Alpine’s support files regarding “related litigation.”

Opinion and Order at 66. Rather than address the SEC’s application of the Opinion and Order

(which expressly grants summary judgment as to 668 SARs in this category) this objection

challenges the Opinion and Order itself—akin to a motion for reconsideration. The SEC does not

view the Court’s request for a table in Doc. No. 175 as an invitation to relitigate summary

judgment or to address the merits of the Opinion and Order.

       5.      Alpine objections regarding “5Ws”: “On the 5Ws, we removed violations as to

Customer ‘C’ of which the Court denied summary judgment. (p. 88).”

       SEC Response: This objection does not accurately characterize the Opinion and Order,

which states that summary judgment is denied unless the narrative of these SARs reported that

Alpine was filing the SAR “because of the potentially suspicious nature of depositing large

volumes of shares involving a low-priced security” or “its equivalent[.]” Opinion and Order at

88. The narratives of each of the 22 “Customer C” SARs 1 are identical and take the form of the

narrative in “SAR C” that is set forth in the March 30, 2018, Order granting partial summary

judgment (Doc. No. 101 at 8-9):

               [Customer C] is a client of [SCA], a firm for which Alpine
               Securities provides securities clearing services. Due to the activity
               within this account, it has been placed on a Heightened
               Supervisory list. It is policy of Alpine to file a SARs [sic] related
               to each deposit of securities into it’s [sic] account. On or around
               [date, Customer C] deposited a large quantity (5,---,--- shares) of
               [issuer], a low-priced ($0.019/share) security. This transaction
               amounted to approximately $1--,---.--.

1
 Specifically, in Exhibit 10 to the SEC’s Motion, these SARs are listed as Item Nos. 1592, 1593,
1614, 1628, 1631, 1636, 1644, 1651, 1665, 1667, 1671, 1679, 1684, 1691, 1692, 1731, 1737,
1741, 1742, 1935, 1950, 2002.
                                                4
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 5 of 7




The SEC believes this narrative is equivalent to the language described in the Opinion and Order

but, in the interests of efficiency, the SEC had already removed these 22 SARs from the Initial

Table sent for Alpine’s review.

       Alpine also highlighted a number of SARs in a table titled “5Ws” with what the SEC

believes are objections related to the customers other than Customers A and E referenced in the

Opinion and Order. This issue concerns whether the Court held that, where none of the six types

of red flags were present, the SARs were “mandatory” where the transaction involved particular

customers or the narrative itself indicated that the SAR was not voluntary. See, e.g., Opinion and

Order at 88. Many of the SARs highlighted by Alpine in its “5Ws” table involved one or more

red flags other than low trading volume. Because the SEC need not rely on the identity of the

customer to obtain summary judgment on these SARs, they are not addressed in this section.

Below is the SEC’s analysis of the SARs highlighted in the 5Ws table which (i) did not involve

Customers A or E, and (ii) had only the 5Ws deficiency or only the 5Ws deficiency and a

reported low trading volume (“LTV”).

                               Deficiencies
     Item       Customer        on Ex. 10                   Status on Final Table
       1         Other         5Ws             Removed from final table
      207        Other         5Ws             Removed from final table
      297        Other         5Ws             Removed from final table
      302        Other         5Ws; LTV        Removed from final table (LTV ratio is 4.17)
                               5Ws; LTV        Removed from table – initial analysis based on
     1662       Customer C
                                               support file mislabeled by Alpine
     1681       Customer C     5Ws; LTV        Removed from final table (LTV ratio is 3.07)
     1721       Customer C     5Ws; LTV        Removed from final table (LTV ratio is 16.00)
                               5Ws; LTV        Remains on final table due to LTV ratio of
     1792       Customer F
                                               240.00
     1957          Other       5Ws; LTV        Removed from final table (LTV ratio is 3.47)
     1958          Other       5Ws; LTV        Removed from final table (LTV ratio is 4.44)




                                                5
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 6 of 7



       6.      Alpine objections related to “Fulsome Narratives”: “In addition, you’ll notice

that we included many of the SAR narratives on various SAR violations throughout all the

Tables. Judge Cote wrote the following on pages 53-54 of her Order: ‘Alpine repeatedly used

template narrative that failed to include any details, positive or negative, about the

transactions. While a fulsome SAR narrative could present a question of fact as to whether

the narrative could present a question of fact as to whether the narrative was deficient, [sic]

except in rare instances Alpine has not shown that its SAR narratives contained sufficient

information to create a question of fact.’ (emphasis added). The narratives included in the Table

are ones we believe fit the ‘fulsome’ language described in the Ruling and were not intended to

be included in the grant of summary judgment. These narratives are not ‘templates’ but include a

citation to one or multiple ‘red flags’ as described in this action. Because the narrative is not a

template and does describe the defined red flags, we have marked the SAR violation in

‘GREEN’ meaning that we request that it be removed from the list.”

       SEC Response: This objection is not an attempt to apply the Opinion and Order. Instead

this objection attempts to re-litigate the sufficiency of dozens of SAR narratives that the Court

has already ruled are deficient. Alpine had the opportunity to, and did, present evidence of the

content of SAR narratives in response to the SEC’s motion for summary judgment. This effort

worked in some instances but not in others. As the Court noted, “except in rare instances Alpine

has not shown that its SAR narratives contained sufficient information to create a question of

fact.” Opinion and Order at 54. This objection now claims that the Court did not, or did not

“intend” to, grant summary judgment as to scores of SARs despite the fact that the Opinion and

Order plainly states that summary judgment was granted as to the SARs. For example, the Order

states that “[s]ummary judgment is therefore granted on forty-one of the fifty-five SARs” that the



                                                  6
        Case 1:17-cv-04179-DLC Document 183-2 Filed 02/15/19 Page 7 of 7



SEC contends contain narratives that are deficient for failing to include information regarding a

history of stock promotion. Opinion and Order at 72. Yet Alpine has requested that the SEC

remove 25 of the 41 SARs from the table because it argues they contain narratives that create an

issue of fact. The Court has already considered and rejected Alpine’s arguments. Accordingly,

the Commission did not remove any SARs from the table based on purportedly “fulsome”

narratives.

       7.      Alpine objections about duplicates: “There are 13 duplicate Table A SARs. We

ask that one of each of the duplicates be removed. The following are the duplicate SAR

violation numbers:…”

       SEC Response: These 13 pairs are the result of two separate acts by Alpine. Some of the

pairs are the result of Alpine simply producing the same SAR twice with different bates labels.

The other pairs are the result of Alpine filing separate SARs on separate dates that described the

same transaction—the multiple filings are evident by the different filing dates on each SAR. As

shown below, the SEC removed one SAR from each pair where the SARs appear to be the same

SAR produced twice. The SEC retained the SARs from pairs that resulted from multiple SAR

filings because each separate filing constitutes a separate deficient SAR.

   Pair Identified by Alpine                         Status on Final Table
   Items 272 and 1002                                Removed Item 272
   Items 335 and 1787                                Removed Item 335
   Items 351 and 1816                                Removed Item 351
   Items 1585 and 1663                               Both remain on table; different SARs
   Items 1595 and 1698                               Both remain on table; different SARs
   Items 1617 and 1658                               Both remain on table; different SARs
   Items 1625 and 1659                               Both remain on table; different SARs
   1682 and 1727                                     Both remain on table; different SARs
   1826 and 1827                                     Both remain on table; different SARs
   1934 and 1612                                     Both remain on table; different SARs
   1936 and 1728                                     Both remain on table; different SARs
   2003 and 1693                                     Removed Item 1693
   1735 and 1607                                     Both remain on table; different SARs

                                                 7
